DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Nakamura (US 20190068808) does not disclose “the print parameter of the first item being used for generating printing data used for particular printing different from standard printing and being not used for generating printing data used for the standard printing, the print parameter of the second item being not used for generating the printing data used for the particular printing and being used for generating the printing data used for the standard printing, the printing data used for the particular printing being generated by using the print parameter of the first item receivable on the first setting screen; and display the second setting screen on the user interface instead of the first setting screen in response to receipt a second displaying instruction for displaying of the second setting screen through the user interface while the first setting screen is displayed” (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Claim 1 is program claim of apparatus claim 16, therefore it is allowed for the same reason as claim 16.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677